 

Exhibit 10.2

 

 

 

 

 

 

THE CHEMOURS COMPANY

 

EMPLOYEE STOCK PURCHASE PLAN

 




 

--------------------------------------------------------------------------------

 

Table of Contents

 

Section

 

 

Page

 

1. DEFINITIONS

 

 

 

 

1

 

 

2. PURPOSE OF THE PLAN

 

 

 

 

4

 

 

3. SHARES RESERVED FOR THE PLAN

 

 

 

 

5

 

 

4. ADMINISTRATION OF THE PLAN

 

 

 

 

5

 

 

5. ELIGIBLE EMPLOYEES

 

 

 

 

6

 

 

6. OFFERING PERIODS

 

 

 

 

6

 

 

7. ELECTION TO PARTICIPATE AND PAYROLL DEDUCTIONS

 

 

 

 

7

 

 

8. CONTRIBUTIONS

 

 

 

 

7

 

 

9. LIMITATION ON NUMBER OF SHARES THAT AN EMPLOYEE MAY PURCHASE

 

 

 

 

8

 

 

10. TAXES

 

 

 

 

8

 

 

11. BROKERAGE ACCOUNTS OR PLAN SHARE ACCOUNTS

 

 

 

 

8

 

 

12. RIGHTS AS A STOCKHOLDER

 

 

 

 

8

 

 

13. RIGHTS NOT TRANSFERABLE

 

 

 

 

8

 

 

14. WITHDRAWALS

 

 

 

 

8

 

 

15. TERMINATION OF EMPLOYMENT

 

 

 

 

8

 

 

16. ADJUSTMENT PROVISIONS

 

 

 

 

9

 

 

17. AMENDMENTS AND TERMINATION OF THE PLAN

 

 

 

 

9

 

 

18. STOCKHOLDER APPROVAL; EFFECTIVE DATE

 

 

 

 

10

 

 

19. CONDITIONS UPON ISSUANCE OF SHARES

 

 

 

 

10

 

 

20. CODE SECTION 409A; TAX QUALIFICATION

 

 

 

 

10

 

 

21. NO EMPLOYMENT RIGHTS

 

 

 

 

11

 

 

22. SEVERABILITY

 

 

 

 

11

 

 

23. GOVERNING LAW

 

 

 

 

11

 

 

24. HEADINGS

 

 

 

 

11

 

 

25. EXPENSES

 

 

 

 

11

 

 

 

 




 

2

 

--------------------------------------------------------------------------------

 

The Chemours Company

EMPLOYEE STOCK PURCHASE Plan

(adopted by the Company’s Board of Directors on January 26, 2017

approved by the Company’s stockholders on April 26, 2017)

 

1.   Definitions.

 

(a) “Administrator” means the Committee or one or more of the Company’s officers
or management team appointed by the Board or Committee to administer the
day-to-day operations of the Plan. Except as otherwise provided in the Plan, the
Board or Committee may assign any of its administrative tasks to the
Administrator.

 

(b) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act. The Board shall have the authority to
determine the time or times at which “Affiliate” status is determined within the
foregoing definition.

 

(c) “Applicable Law” means the requirements relating to the administration of
equity-based awards under state corporate laws, United States federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any non-US
jurisdiction where rights are, or will be, granted under the Plan.

 

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Change in Control” means the first of the following events to occur:

 

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s
then-outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (I) of paragraph
(iii) below; or

 

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary with any other corporation or other entity, other
than (I) a merger or consolidation which results in (A) the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, at
least 50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation and (B) the individuals who comprise the Board immediately
prior thereto constituting immediately thereafter at least a majority of the
board of directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger is then a
Subsidiary, the ultimate parent thereof, or (II) a merger or consolidation
effected to implement a recapitalization

1

 

--------------------------------------------------------------------------------

 

of the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing 30% or more
of the combined voting power of the Company’s then-outstanding securities; or

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (i) at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (ii) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

(g) “Code” means the United States Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or United States Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

(h) “Committee” means the Compensation Committee of the Board or any
subcommittee referred to in Section 4(c).

 

(i) “Common Stock” means the common stock of the Company, $0.01 par value per
share, as the same may be converted, changed, reclassified or exchanged.

 

(j) “Company” means The Chemours Company, a Delaware corporation, or any
successor to all or substantially all of the Company’s business that adopts the
Plan.

 

(k) “Contributions” means the amount of Eligible Pay contributed by a
Participating Employee through payroll deductions and other additional payments
that the Committee may permit a Participating Employee to make to fund the
exercise of rights to purchase Shares granted pursuant to the Plan.

 

(l) “Designated Company” means any Subsidiary or Affiliate, whether now existing
or existing in the future, that has been designated by the Committee from time
to time in its sole discretion as eligible to participate in the Plan. The
Committee may designate Subsidiaries or Affiliates as Designated Companies in a
Non-Section 423 Offering. For purposes of a Section 423 Offering, only the
Company and its Subsidiaries may be Designated Companies, provided, however that
at any given time, a Subsidiary that is a Designated Company under a Section 423
Offering will not be a Designated Company under a Non-Section 423 Offering.

 

(m) “Effective Date” means the date the Plan is approved by the Board.

 

 

2

 

--------------------------------------------------------------------------------

 

(n) “Eligible Employee” means any individual in a employee-employer relationship
with the Company or a Designated Company for income tax and employment tax
withholding and reporting purposes. For purposes of clarity, the term “Eligible
Employee” shall not include the following, regardless of any subsequent
reclassification as an employee by the Company or a Designated Company, any
governmental agency, or any court: (i) any independent contractor; (ii) any
consultant; (iii) any individual performing services for the Company or a
Designated Company who has entered into an independent contractor or consultant
agreement with the Company or a Designated Company; (iv) any individual
performing services for the Company or a Designated Company under an independent
contractor or consultant agreement, a purchase order, a supplier agreement or
any other agreement that the Company or a Designated Company enters into for
services; (v) any individual classified by the Company or a Designated Company
as contract labor (such as contractors, contract employees, job shoppers),
regardless of length of service; (vi) any individual whose base wage or salary
is not processed for payment by the payroll department(s) or payroll provider(s)
of the Company or a Designated Company; and (vii) any leased employee. The
Committee shall have exclusive discretion to determine whether an individual is
an Eligible Employee for purposes of the Plan.

 

(o) “Eligible Pay” means the total amount paid by the Company or any Subsidiary
or Affiliate to the Eligible Employee (other than amounts paid after termination
of employment date, even if such amounts are paid for pre-termination date
services) as salary or wages (including 13th/14th month payments or similar
concepts under local law), and any portion of such amounts voluntarily deferred
or reduced by the Eligible Employee (i) under any employee benefit plan of the
Company or a Subsidiary or Affiliate available to all levels of employees on a
non-discriminatory basis upon satisfaction of eligibility requirements, and (ii)
under any deferral plan of the Company (provided such amounts would not
otherwise have been excluded had they not been deferred), but excluding any
bonuses, commissions, overtime pay, stipends, lump sum payments in lieu of
foregone merit increases, “bonus buyouts” as the result of job changes, pension,
retainers, severance pay, special stay-on bonus, income derived from stock
options, stock appreciation rights, restricted stock units and dispositions of
stock acquired thereunder, and other special remunerations. For Eligible
Employees in the United States, Eligible Pay shall include elective amounts that
are not includible in gross income of the Eligible Employee by reason of
Sections 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the Code. The Committee
shall have discretion to determine the application of this definition to
Eligible Employees outside the United States.

 

(p) “Enrollment Period” means the period during which an Eligible Employee may
elect to participate in the Plan, with such period occurring before the first
day of the next Offering Period, as prescribed by the Administrator.

 

(q) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, from time to time, or any successor law thereto, and the regulations
promulgated thereunder.

 

(r) “Fair Market Value” means, as of any given date, (i) if Shares are traded on
any established stock exchange, the closing price of a Share as quoted on the
principal exchange on which the Shares are listed, as reported in The Wall
Street Journal (or such other source as the Company may deem reliable for such
purposes) for such date, or if no sale occurred on such date, the first trading
date immediately prior to such date during which a sale occurred; or (ii) if
Shares are not traded on an exchange but are regularly quoted on a national
market or other quotation system, the closing sales price on such date as quoted
on such market or system, or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are reported; or (iii) in
the absence of an established market for the Shares of the type described in (i)
or (ii) of this definition, the fair market value established by the Committee
acting in good faith.

 

(s) “Offering” means a Section 423 Offering or a Non-Section 423 Offering of a
right to purchase Shares under the Plan during an Offering Period as further
described in Section 6. For purposes of the Plan, the Committee may establish
separate Offerings under the Plan (the terms of which need not be identical) in
which Eligible Employees of one or more Designated Companies may participate,
even if the dates of the applicable Offering Periods of each such Offering are
identical and the provisions of the Plan

 

3

 

--------------------------------------------------------------------------------

 

will separately apply to each Offering. With respect to Section 423 Offerings,
the terms of each Offering need not be identical provided that the terms of the
Plan and an Offering together satisfy Code Section 423; a Non-Section 423
Offering need not satisfy such regulations.

 

(t) “Offering Period” means the periods established in accordance with Section 6
during which rights to purchase Shares may be granted pursuant to the Plan and
may be purchased on one or more Purchase Dates. The duration and timing of
Offering Periods may be changed pursuant to Sections 6 and 17.

 

(u) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(v) “Participating Employee” means an Eligible Employee that elects to
participate in the Plan.

 

(w) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Section 13(d) and Section 14(d) thereof, except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(x) “Plan” means The Chemours Company Employee Stock Purchase Plan, as may be
amended from time to time.

 

(y) “Purchase Date” means the last Trading Day of each Purchase Period (or such
other Trading Day as the Committee shall determine).

 

(z) “Purchase Period” means a period of time within an Offering Period, as may
be specified by the Committee in accordance with Section 6, generally beginning
on the first Trading Day of each Purchase Period and ending on a Purchase Date.
An Offering Period may consist of one or more Purchase Periods.

 

(aa) “Purchase Price” means the purchase price at which Shares may be acquired
on a Purchase Date and which shall be set by the Committee; provided, however,
that the Purchase Price for a Section 423 Offering shall not be less than
eighty-five percent (85%) of the lesser of  (a) the Fair Market Value of the
Shares on the first Trading Date of the Offering Period or (b) the Fair Market
Value of the Shares on the Purchase Date. Unless otherwise provided by the Board
prior to the commencement of an Offering Period, the Purchase Price shall be
ninety-five percent (95%) of the Fair Market Value of the Shares on the Purchase
Date.

 

(bb) “Shares” means the shares of Common Stock subject to the Plan.

 

(cc) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(dd) “Tax-Related Items” means any income tax, social insurance, payroll tax,
payment on account or other tax-related items arising in relation to the
Participating Employee’s participation in the Plan.

 

(ee) “Trading Day” means a day on which the principal exchange that Shares are
listed on is open for trading.

 

2.   Purpose of the Plan. The purpose of the Plan is to provide an opportunity
for Eligible Employees of the Company and its Designated Companies to purchase
Common Stock at a discount through voluntary Contributions, thereby attracting,
retaining and rewarding such persons and strengthening the mutuality of interest
between such persons and the Company’s stockholders. The Company intends for

 

4

 

--------------------------------------------------------------------------------

 

offerings under the Plan to qualify as an “employee stock purchase plan” under
Section 423 of the Code (a “Section 423 Offering”); provided, however, that the
Committee may also authorize the grant of rights under the Plan that are not
intended to comply with the requirements of Section 423 of the Code, pursuant to
any rules, procedures, or sub-plans adopted by the Committee for such purpose (a
“Non-Section 423 Offering”).

 

3.   Shares Reserved for the Plan. Subject to adjustment pursuant to Section 16
hereof, seven million (7,000,000) Shares may be sold pursuant to the Plan. Such
Shares may be authorized but unissued Common Stock, treasury shares or Common
Stock purchased in the open market. For avoidance of doubt, the limitation set
forth in this Section 3 may be used to satisfy purchases of Shares under either
a Section 423 Offering or a Non-Section 423 Offering.

 

4.   Administration of the Plan.

 

(a) Committee as Administrator. The Plan shall be administered by the Committee.
Anything in the Plan to the contrary notwithstanding, subject to Applicable Law,
any authority or responsibility that, under the terms of the Plan, may be
exercised by the Committee may alternatively be exercised by the Board. Subject
to Applicable Law, no member of the Board or Committee (or its delegates) shall
be liable for any good faith action or determination made in connection with the
operation, administration or interpretation of the Plan. In the performance of
its responsibilities with respect to the Plan, the Committee shall be entitled
to rely upon, and no member of the Committee shall be liable for any action
taken or not taken in reliance upon, information and/or advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party that the Committee deems necessary.

 

(b) Powers of the Committee. The Committee shall have full power and authority
to: administer the Plan, including, without limitation, the authority to (i)
construe, interpret, reconcile any inconsistency in, correct any default in and
supply any omission in, and apply the terms of the Plan and any enrollment form
or other instrument or agreement relating to the Plan, (ii) determine
eligibility and adjudicate all disputed claims filed under the Plan, including
whether Eligible Employees shall participate in a Section 423 Offering or a
Non-Section 423 Offering and which Subsidiaries and Affiliates of the Company
shall be Designated Companies participating in either a Section 423 Offering or
a Non-Section 423 Offering, (iii) determine the terms and conditions of any
right to purchase Shares under the Plan, (iv) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan, (v) amend an outstanding right to
purchase Shares, including any amendments to a right that may be necessary for
purposes of effecting a transaction contemplated under Section 16 hereof 
(including, but not limited to, an amendment to the class or type of stock that
may be issued pursuant to the exercise of a right or the Purchase Price
applicable to a right), provided that the amended right otherwise conforms to
the terms of the Plan, (vi) impose such terms and conditions under an Offering
as the Administrator may deem necessary to ensure that the terms of an Offering
comply with the requirements under ASC 718 applicable to employee stock purchase
plan offerings intended to receive non-compensatory accounting treatment, and
(vii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan. Notwithstanding
any provision to the contrary in this Plan, the Committee may adopt rules or
procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures for
jurisdictions outside of the United States. Without limiting the generality of
the foregoing, the Committee specifically is authorized to adopt rules,
procedures and subplans, which, for purposes of a Non-Section 423 Offering, may
be outside the scope of Section 423 of the Code, regarding, without limitation,
eligibility to participate, the definition of Eligible Pay, handling of payroll
deductions, making of contributions to the Plan (including, without limitation,
in forms other than payroll deductions), establishment of bank or trust accounts
to hold payroll deductions, payment of interest, conversion of local currency,
obligations to pay payroll tax, determination of beneficiary-designation
requirements, withholding procedures and handling of Share issuances, which may
vary according to local requirements. All determinations by the Committee in
carrying out and administering the Plan and in construing and interpreting the
Plan and any enrollment form other instrument or agreement relating to

 

5

 

--------------------------------------------------------------------------------

 

the Plan shall be made in the Committee’s sole discretion and shall be final,
binding and conclusive for all purposes and upon all interested persons.

 

(c) Delegation of Authority. To the extent not prohibited by Applicable Law, the
Committee may, from time to time, delegate some or all of its authority under
the Plan to a subcommittee or subcommittees of the Committee, the Administrator
or other persons or groups of persons as it deems necessary, appropriate or
advisable under conditions or limitations that it may set at or after the time
of the delegation. For purposes of the Plan, reference to the Committee shall be
deemed to refer to any subcommittee, subcommittees, or other persons or groups
of persons to whom the Committee delegates authority pursuant to this Section
4(c).

 

5.   Eligible Employees.

 

(a) General. Any individual who is an Eligible Employee as of the commencement
of an Offering Period will be eligible to participate in the Plan, subject to
the requirements of Section 7.

 

(b) Non-U.S. Employees. An Eligible Employee who works for a Designated Company
and is a citizen or resident of a jurisdiction other than the United States
(without regard to whether such individual also is a citizen or resident of the
United States or is a resident alien (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employee is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or a Section 423 Offering to
violate Section 423 of the Code. In the case of a Non-Section 423 Offering, an
Eligible Employee (or group of Eligible Employees) may be excluded from
participation in the Plan or an Offering if the Administrator has determined, in
its sole discretion, that participation of such Eligible Employee(s) is not
advisable or practicable for any reason.

 

(c) Limitations. Notwithstanding any provisions of the Plan to the contrary, no
Eligible Employee shall be granted a right to purchase Shares under a Section
423 Offering (i) to the extent that, immediately after the grant, such Eligible
Employee (or any other person whose stock would be attributed to such Eligible
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding rights to purchase capital stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Subsidiary of the Company, or (ii)
to the extent that his or her rights to purchase capital stock under all
employee stock purchase plans of the Company and its Subsidiaries accrues at a
rate that exceeds Twenty-Five Thousand Dollars (US$25,000) worth of such stock
(determined at the fair market value of the shares of such stock at the time
such right is granted) for each calendar year in which such purchase right is
outstanding. The Committee, in its discretion, from time to time may, prior to
an Enrollment Period for all options to be granted in an Offering, determine (on
a uniform and nondiscriminatory basis) that the definition of Eligible Employee
will or will not include an individual if he or she: (i) has not completed at
least two (2) years of service since his or her last hire date (or such lesser
period of time as may be determined by the Committee in its discretion), (ii)
customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Committee in its discretion), (iii)
customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Committee in its discretion),
(iv) is a highly compensated employee within the meaning of Section 414(q) of
the Code, or (v) is a highly compensated employee within the meaning of Section
414(q) of the Code with compensation above a certain level or is an officer or
subject to the disclosure requirements of Section 16(a) of the Exchange Act,
provided the exclusion is applied with respect to each Offering in an identical
manner to all highly compensated individuals of the Designated Company whose
employees are participating in that Offering.

 

6.   Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day of the
relevant Offering Period and terminating on the last Trading Day of the relevant
Offering Period. Unless and until the Committee determines otherwise in its
discretion, each Offering Period shall consist of four (4) Purchase Periods.
Unless and

 

6

 

--------------------------------------------------------------------------------

 

until the Committee determines otherwise in its discretion, the first Purchase
Period of an Offering Period shall run from the first Trading Day of October
through the last Trading Day of December, the second Purchase Period of the
Offering Period shall run from the first Trading Day of January through the last
Trading Day of March, the third Purchase Period of the Offering Period shall run
from the first Trading Day of April through the last Trading Day of June, and
the fourth Purchase Period of the Offering Period shall run from the first
Trading Day of July through the last Trading Day of September. The Committee
will have the authority to establish additional or alternative sequential or
overlapping Offering Periods, a different number of Purchase Periods within an
Offering Period, a different duration for one or more Offering Periods or
Purchase Periods or different commencement or ending dates for such Offering
Periods with respect to future offerings without stockholder approval if such
change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter, provided, however, that no Offering Period may
have a duration exceeding twenty-seven (27) months. To the extent that the
Administrator establishes overlapping Offering Periods with more than one
Purchase Period in each Offering Period where the Purchase Price is based on the
lower of the Fair Market Value of the Common Stock on the first Trading Day of
the Offering Period and on the Purchase Date, the Administrator will have the
discretion to structure an Offering Period so that if the Fair Market Value of
the Common Stock on any Purchase Date within an Offering Period is less than or
equal to the Fair Market Value of the Common Stock on the first Trading Day of
that Offering Period, then (i) that Offering Period will terminate immediately
as of that first Trading Day, and (ii) the Participants in such terminated
Offering Period will be automatically enrolled in a new Offering Period
beginning on the first Trading Day of such new Purchase Period. The new Offering
Period shall have a duration of twenty-four (24) months, unless a shorter or
longer duration, subject to a maximum of twenty-seven (27) months, is
established by the Committee within thirty (30) calendar days following the
start date of the Offering Period.

 

7.   Election to Participate and Payroll Deductions. An Eligible Employee may
elect to participate in an Offering Period under the Plan during any Enrollment
Period. Any such election shall be made by completing the online enrollment
process through the Company’s designated Plan broker or by completing and
submitting an enrollment form to the Administrator during such Enrollment
Period, authorizing Contributions in whole percentages from 1% to 10% of the
Eligible Employee’s Eligible Pay for the Purchase Period within the Offering
Period to which the deduction applies. For the avoidance of any doubt, unless
the Committee provides otherwise, an election to enroll in a given Offering
Period shall not continue in effect with respect to a subsequent Offering
Period. A Participating Employee may elect to increase or decrease the rate of
such Contributions during any subsequent Enrollment Period by submitting the
appropriate form online through the Company’s designated Plan broker or to the
Administrator, provided that no change in Contributions shall be permitted to
the extent that such change would result in total Contributions exceeding 10% of
the Eligible Employee’s Eligible Pay, or such other amount as may be determined
by the Administrator. The new rate (which may not exceed 10% of the
Participating Employee’s Eligible Pay) shall become effective on the first day
of the first Purchase Period following the completion of such enrollment form.
During a Purchase Period, a Participating Employee may reduce his or her rate of
Contributions, including to zero (0)%, to become effective as soon as possible
after completing an amended enrollment form (either through the Company’s online
Plan enrollment process or in paper form). The Participating Employee shall not,
however, effect more than one such reduction per Purchase Period. An Eligible
Employee (or Participating Employee, if applicable) may not initiate or increase
Contributions as of any date within the same Purchase Period.

 

8.   Contributions. The Company shall establish an account in the form of a
bookkeeping entry for each Participating Employee for the purpose of tracking
Contributions made by each Participating Employee during the Offering Period,
and shall credit all Contributions made by each Participating Employee to such
account. The Company shall not be obligated to segregate the Contributions from
the general funds of the Company or any Designated Company nor shall any
interest be paid on such Contributions, unless otherwise determined by the
Administrator or required by Applicable Law. All Contributions received by the
Company for Shares sold by the Company on any Purchase Date pursuant to this
Plan may be used for any corporate purpose.

 




 

7

 

--------------------------------------------------------------------------------

 

9.   Limitation on Number of Shares That an Employee May Purchase. Subject to
the limitations set forth in Section 5(c), each Participating Employee shall
have the right to purchase as many whole Shares as may be purchased with the
Contributions credited to his or her account as of the Purchase Date (or such
other date as the Committee shall determine) at the Purchase Price applicable to
such Purchase Period; provided, however, that a Participating Employee may not
purchase in excess of 1,000 Shares under the Plan per Offering Period (subject
to adjustment pursuant to Section 16 hereof). Any amount remaining in a
Participating Employee’s account as of the relevant Purchase Date in excess of
the amount that may properly be applied to the purchase of Shares as a result of
the application of the limitations set forth herein (or as designated by the
Administrator) shall be carried over to the next Purchase Period; provided that
if the Purchase Date is for the last Purchase Period of an Offering Period, then
any remaining amounts shall be refunded, without interest, as soon as
practicable.

 

10.   Taxes. At the time a Participating Employee’s purchase right is exercised,
in whole or in part, or at the time a Participating Employee disposes of some or
all of the Shares acquired under the Plan, the Participating Employee shall make
adequate provision for any Tax-Related Items. In their sole discretion, the
Company or the Designated Company that employs the Participating Employee may
satisfy their obligations to withhold Tax-Related Items by (a) withholding from
the Participating Employee’s compensation, (b) withholding a sufficient whole
number of Shares otherwise issuable following purchase having an aggregate Fair
Market Value sufficient to pay the minimum Tax-Related Items required to be
withheld with respect to the Shares, or (c) withholding from proceeds from the
sale of Shares issued upon purchase, either through a voluntary sale or a
mandatory sale arranged by the Company.

 

11.   Brokerage Accounts or Plan Share Accounts. By enrolling in the Plan, each
Participating Employee shall be deemed to have authorized the establishment of a
brokerage account on his or her behalf at a securities brokerage firm selected
by the Administrator. Alternatively, the Administrator may provide for Plan
share accounts for each Participating Employee to be established by the Company
or by an outside entity selected by the Administrator which is not a brokerage
firm. Shares purchased by a Participating Employee pursuant to the Plan shall be
held in the Participating Employee’s brokerage or Plan share account.

 

12.   Rights as a Stockholder. A Participating Employee shall have no rights as
a stockholder with respect to Shares subject to any rights granted under this
Plan or any Shares deliverable under this Plan unless and until recorded in the
books of the brokerage firm selected by the Administrator or, as applicable, the
Company, its transfer agent, stock plan administrator or such other outside
entity which is not a brokerage firm.

 

13.   Rights Not Transferable. Rights granted under this Plan are not
transferable by a Participating Employee other than by will or the laws of
descent and distribution, and are exercisable during a Participating Employee’s
lifetime only by the Participating Employee.

 

14.   Withdrawals. A Participating Employee may withdraw from an Offering Period
by submitting the appropriate form online through the Company’s designated Plan
broker or to the Administrator. A notice of withdrawal must be received no later
than the last day of the month immediately preceding the month of the Purchase
Date. Upon receipt of such notice, automatic deductions of Contributions on
behalf of the Participating Employee shall be discontinued commencing with the
payroll period immediately following the effective date of the notice of
withdrawal, and such Participating Employee may not again be eligible to
participate in the Plan until the next Enrollment Period. Amounts credited to
the contribution account of any Participating Employee who withdraws prior to
the date set forth in this Section 14 shall be refunded, without interest, as
soon as practicable.

 

15.   Termination of Employment.

 

(a) General. Upon a Participating Employee ceasing to be an Eligible Employee
for any reason prior to a Purchase Date, Contributions for such Participating
Employee shall be discontinued and any

 

8

 

--------------------------------------------------------------------------------

 

amounts then credited to the Participating Employee’s contribution account shall
be refunded, without interest, as soon as practicable, except as otherwise
provided by the Administrator.

 

(b) Leave of Absence. Subject to the discretion of the Administrator, if a
Participating Employee is granted a paid leave of absence, payroll deductions on
behalf of the Participating Employee shall continue and any amounts credited to
the Participating Employee’s contribution account may be used to purchase Shares
as provided under the Plan. If a Participating Employee is granted an unpaid
leave of absence, payroll deductions on behalf of the Participating Employee
shall be discontinued and no other Contributions shall be permitted (unless
otherwise determined by the Administrator or required by Applicable Law), but
any amounts then credited to the Participating Employee’s contribution account
may be used to purchase Shares on the next applicable Purchase Date. Where the
period of leave exceeds three (3) months and the Participating Employee’s right
to reemployment is not guaranteed either by statute or by contract, the
employment relationship will be deemed to have terminated three (3) months and
one (1) day following the commencement of such leave.

 

(c) Transfer of Employment. A Participating Employee whose employment transfers
or whose employment terminates with an immediate rehire (with no break in
service) by or between the Company or a Designated Company will not be treated
as having terminated employment for purposes of participating in the Plan or an
Offering; however, if a Participating Employee transfers from a Section 423
Offering to a Non-Section 423 Offering, the exercise of the right will be
qualified under the Section 423 Offering only to the extent that such exercise
complies with Section 423 of the Code. If a Participating Employee transfers
from a Non-Section 423 Offering to a Section 423 Offering, the exercise of the
right will remain non-qualified under the Non-Section 423 Offering.

 

16.   Adjustment Provisions.

 

(a) Changes in Capitalization. In the event of any change affecting the number,
class or terms of the shares of Common Stock by reason of stock dividend, stock
split, recapitalization, reorganization, merger, consolidation, spin-off,
disaffiliation of a Subsidiary or Affiliate, combination of shares, exchange of
shares, stock rights offering, or other similar event, or any distribution to
the holders of shares of Common Stock other than a regular cash dividend, then
the Committee, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan (including the numerical limits of Sections
3 and 9), the Purchase Price per Share and the number of shares of Common Stock
covered by each right under the Plan that has not yet been exercised. For the
avoidance of doubt, the Committee may not delegate its authority to make
adjustments pursuant to this Section. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to a purchase right.

 

(b) Change in Control. In the event of a Change in Control, each outstanding
right to purchase Shares shall be equitably adjusted and assumed or an
equivalent right to purchase Shares substituted by the successor corporation or
a Parent or Subsidiary of the successor corporation. In the event that the
successor corporation in a Change in Control refuses to assume or substitute for
the purchase right or the successor corporation is not a publicly traded
corporation, the Offering Period then in progress shall be shortened by setting
a New Purchase Date and shall end on the New Purchase Date. The New Purchase
Date shall be before the date of the Company’s proposed Change in Control. The
Committee shall notify each Participating Employee in writing, at least ten (10)
Trading Days prior to the New Purchase Date, that the Purchase Date for the
Participating Employee’s purchase right has been changed to the New Purchase
Date and that Shares shall be purchased automatically for the Participating
Employee on the New Purchase Date, unless prior to such date the Participating
Employee has withdrawn from the Offering Period, as provided in Section 14
hereof.

 

17.   Amendments and Termination of the Plan. The Board or the Committee may
amend the Plan at any time, provided that, if stockholder approval is required
pursuant to Applicable Law, then no such

 

9

 

--------------------------------------------------------------------------------

 

amendment shall be effective unless approved by the Company’s stockholders
within such time period as may be required. The Board or the Committee may
suspend the Plan or discontinue the Plan at any time, including shortening an
Offering Period in connection with a spin off or other similar corporate event.
Upon termination of the Plan, all Contributions shall cease and all amounts then
credited to a Participating Employee’s account shall be equitably applied to the
purchase of whole Shares then available for sale, and any remaining amounts
shall be promptly refunded, without interest, to Participating Employees. For
the avoidance of doubt, the Board or Committee, as applicable herein, may not
delegate its authority to make amendments to or suspend the operations of the
Plan pursuant to this Section.

 

18.   Stockholder Approval; Effective Date. The Plan will be subject to approval
by the stockholders of the Company within twelve (12) months after the date the
Plan is adopted by the Board. Such stockholder approval will be obtained in the
manner and to the degree required under Applicable Laws. The Plan shall become
effective on the Effective Date, subject to approval of the stockholders of the
Company as contemplated in the foregoing sentence. For the avoidance of doubt,
the Board may not delegate its authority to approve the Plan pursuant to this
Section.

 

19.   Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon exercise of a right
under the Plan prior to the completion of any registration or qualification of
the Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of any governmental regulatory body,
or prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Committee shall, in its absolute discretion, deem necessary or
advisable. The Company is under no obligation to register or qualify the Shares
with any state or foreign securities commission, or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. If, pursuant to this Section 19, the Committee determines that the
Shares will not be issued to any Participating Employee, any Contributions
credited to such Participating Employee’s account shall be promptly refunded,
without interest, to the Participating Employee, without any liability to the
Company or any of its Subsidiaries or Affiliates.

 

20.   Code Section 409A; Tax Qualification.

 

(a) Code Section 409A. Rights to purchase Shares granted under a Section 423
Offering are exempt from the application of Section 409A of the Code. In
furtherance of the foregoing and notwithstanding any provision in the Plan to
the contrary, if the Committee determines that a right granted under the Plan
may be subject to Section 409A of the Code or that any provision in the Plan
would cause a right under the Plan to be subject to Section 409A of the Code,
the Committee may amend the terms of the Plan and/or of an outstanding right
granted under the Plan, or take such other action the Committee determines is
necessary or appropriate, in each case, without the Participating Employee’s
consent, to exempt any outstanding right or future right that may be granted
under the Plan from or to allow any such rights to comply with Section 409A of
the Code, but only to the extent any such amendments or action by the Committee
would not violate Section 409A of the Code. Notwithstanding the foregoing, the
Company will have no liability to a Participating Employee or any other party if
the right to purchase Shares under the Plan that is intended to be exempt from
or compliant with Section 409A of the Code is not so exempt or compliant or for
any action taken by the Committee with respect thereto. The Company makes no
representation that the right to purchase Shares under the Plan is compliant
with Section 409A of the Code.

 

(b) Tax Qualification. Although the Company may endeavor to (i) qualify a right
to purchase Shares for favorable tax treatment under the laws of the United
States or jurisdictions outside of the United States or (ii) avoid adverse tax
treatment (e.g., under Section 409A of the Code), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, notwithstanding anything to the
contrary in this Plan, including Section 20(a)

 

10

 

--------------------------------------------------------------------------------

 

hereof. The Company shall be unconstrained in its corporate activities without
regard to the potential negative tax impact on Participating Employees under the
Plan.

 

21.   No Employment Rights. Participation in the Plan shall not be construed as
giving any Participating Employee the right to be retained as an employee of the
Company, its Subsidiary, or one of its Affiliates, as applicable. Furthermore,
the Company, a Subsidiary, or an Affiliate may dismiss any Participating
Employee from employment at any time, free from any liability or any claim under
the Plan.

 

22.   Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

 

23.   Governing Law. Except to the extent that provisions of this Plan are
governed by applicable provisions of the Code or any other substantive provision
of United States federal law, this Plan shall be construed in accordance with
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Any legal action related to the Plan, the purchase rights
granted under the Plan or any enrollment form or other instrument or agreement
relating to the Plan shall be brought only in a United States federal or state
court located in Delaware.

 

24.   Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan.

 

25.   Expenses. Unless otherwise set forth in the Plan or determined by the
Administrator, all expenses of administering the Plan, including expenses
incurred in connection with the purchase of Shares for sale to Participating
Employees, shall be borne by the Company and its Subsidiaries or Affiliates.

 

11

 